IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,901-01


                              EX PARTE CHUNG KIM, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W13-52168-U(A) IN THE 291ST DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). This Court remanded the writ application for

a response from counsel and findings from the habeas court. Ex parte Kim, No. WR-83,901-01 (Tex.

Crim. App. Nov. 11, 2015) (not designated for publication). The District Clerk forwarded a

supplemental record to this Court containing, among other things, findings of fact and conclusions

of law in which the habeas court recommends that relief be denied. The findings and conclusions

refer to pleadings filed by Applicant, including a Motion to Supplement and Amend Writ in which

he raised additional claims of ineffective assistance of counsel. However, the supplemental record
                                                                                                     2

returned to this Court with the findings of fact contains no additional pleadings filed by Applicant.

TEX . CODE CRIM . PROC. art. 11.07 § 3(d).

       The District Clerk of Dallas County shall file a response that includes any subsequent

pleadings filed by Applicant, including motions and additional writ grounds. Should the District

Clerk determine it has no such supplemental pleadings on file, it shall certify that Applicant filed no

additional pleadings under Article 11.07 of the Code of Criminal Procedure after his initial writ

application, which was filed in the trial court on August 13, 2015.

       This application will be held in abeyance the District Clerk responds. A supplemental

transcript containing any additional pleadings filed by Applicant along with any other supplemental

material relating to this habeas corpus application shall be forwarded to this Court within 30 days

of the date of this order. Any extensions of time shall be obtained from this Court.



Filed: March 22, 2017
Do not publish